Citation Nr: 1520487	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-15 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a scar on the left side of the chin.

2.  Entitlement to a compensable evaluation for scars on the trunk and right upper extremity.

3.  Entitlement to a compensable evaluation for basal cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from November 1950 to September 1954, and in the Marine Corps from August 1960 to June 1978, at which point he retired based on over 20 years of service.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In March 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  The Board took testimony on the issue of entitlement to service connection for a chronic pulmonary disability with the understanding that a review of the record would be made to determine proper jurisdiction.  A review of the record indicates that this issue was denied in the July 2010 rating decision, and in August 2010, VA received the Veteran's Notice of Disagreement.  On May 4, 2012, a Statement of the Case was issued which included this issue.  The Veteran had 60 days from the date the Statement of the Case was issued to perfect his appeal with regard to the issues included in the Statement of the Case.  In June 2012, VA received the Veteran's VA Form 9, Appeal to Board of Veterans' Appeals, indicating that he was only appealing the issues of service connection for squamous cell carcinoma and higher evaluation for basal cell carcinoma.  No indication that the Veteran wished to continue his appeal with respect to a pulmonary disability was received within that 60-day period.  In fact, the Veteran's representative's statement dated July 23, 2012 only noted the issues for service connection for squamous cell carcinoma, and higher ratings for basal cell carcinoma and the scars on the left chin, trunk, and right upper extremity.  It wasn't until March 2015 that the issue of entitlement to service connection for a pulmonary disability was raised again.  As such, the Board finds that he did not timely perfect an appeal with respect to this issue and will refer the issue to the Agency of Original Jurisdiction (AOJ) for appropriate action below.
 
The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In this case, a TDIU was denied along with the issues on appeal by the July 2010 rating decision.  The Veteran did not appeal the decision with respect to a TDIU.  Nothing in Rice suggests that the finality of that decision can be overcome by subsequent allegations that the Veteran is entitled to a total rating (that is - by a subsequent informal TDIU claim).  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.  The Board, however, will refer the issue of entitlement to a TDIU to the AOJ for appropriate action.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic pulmonary disability; entitlement to service connection for squamous cell carcinoma; entitlement to service connection for asbestosis; and entitlement to a TDIU have been raised by the record in statements dated in August 2010, June 2013, and March 2015 but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable evaluation for basal cell carcinoma is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's scar on the left side of his chin has not been manifested by visible or palpable tissue loss, gross distortion or asymmetry of one feature or paired set of features, or more than one characteristic of disfigurement.

2.  For the entire appeal period, the Veteran's scars on his trunk and right upper extremity have not been manifested by evidence that these scars are deep, unstable, or painful, or that they adversely affects any function.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for scar on the left side of chin have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7800 (2014).

2.  The criteria for a compensable evaluation for scars on the trunk and right upper extremity have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7802 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2009, July 2009, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in November 2014.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected scar on the left side of the chin is currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800.  

Under Diagnostic Code 7800, scars of the face or neck with one characteristic of disfigurement warrant a 10 percent evaluation.  A 30 percent evaluation is warranted for two or three "characteristics of disfigurement"; or with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  A 50 percent evaluation is warranted for four or five "characteristics of disfigurement"; or with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  A 70 percent evaluation is warranted for six or more "characteristics of disfigurement"; or with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  38 C.F.R. § 4.118, Diagnostic Code 7800.

"Characteristics of disfigurement" include scar five or more inches in length; scar at least one-quarter inch wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches; skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; and skin indurated and inflexible in an area exceeding six square inches.  Id. at Note (1).

On VA examination in April 2010, the Veteran's left chin scar was noted to have a left chin scar 0.2 by 0.2 centimeters.  The scar was not painful on palpation, unstable, elevated, or depressed.  The scar did not result in limitation of motion or loss of function.  There was no inflammation, edema, or keloid formation associated with the scar.  There was no adherence to underlying tissue, underlying soft tissue damage, or underlying soft tissue loss.  The scar had no induration of inflexibility.  There was mild hypopigmentation, and the texture of the scarred area was not normal.  There was no feature or set of paired features which showed gross distortion or asymmetry.    

Given the evidence above, the Board finds that the evidence does not support a disability evaluation in excess of 10 percent for scar of the left chin.  Review of the competent medical evidence of record does not show for two or three "characteristics of disfigurement"; or with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), as required to meet the criteria for a rating of 30 percent under Diagnostic Code 7800.  The Veteran's scar of the left chin is not scar five or more inches in length; at least one-quarter inch wide at widest part; elevated or depressed on palpation; adherent to underlying tissue; hypo-or hyper-pigmented in an area exceeding six square inches; texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; and skin indurated and inflexible in an area exceeding six square inches.  Accordingly, the Board finds that the degree of impairment resulting from the service-connected left chin scar does not more nearly approximate the next higher, 30-percent, rating.

The Veteran's scars on his trunk and right upper extremity are rated as noncompensably disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7802. 

The diagnostic criteria for disorders of the skin are found at 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  Under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that is superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) under that code provides that scars evaluated under Diagnostic Code 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7803, when applicable.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. §§ 4.118, Diagnostic Code 7801-7805.

On VA examination in April 2010, the Veteran's left upper back and right lower back scars were 0.2 by 4 centimeters; the right upper back scar was 0.5 by 3 centimeteers; the right distal arm scar was 0.2 by 0.2 centimeters.  The scars were not painful on palpation, unstable, elevated, or depressed.  The scars did not result in limitation of motion or loss of function.  There was no inflammation, edema, or keloid formation associated with the scars.  There was no adherence to underlying tissue, underlying soft tissue damage, or underlying soft tissue loss.  The scars had no induration of inflexibility.  There was mild hypopigmentation, and the texture of the scarred areas was not normal.  

Notably, none of these scars were painful on examination.  These scars did not result in skin breakdown.  Each scar was superficial with no underlying tissue damage.  Inflammation and edema were absent in each of these scars and there had been no keloid formation.  These scars were not disfiguring and did not limit the Veteran's motion.  Significantly, there was no limitation of function with regard to any of these scars. 

The Board finds that the preponderance of the evidence is against assigning a compensable evaluation for the Veteran's trunk and right upper extremity scars. 

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected scars of the left chin, trunk, or right upper extremity  present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for scars.  The rating criteria contemplate not only his symptoms but the severity of his disability.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an evaluation in excess of 10 percent for a scar on the left side of the chin is denied.

Entitlement to a compensable evaluation for scars on the trunk and right upper extremity is denied.


REMAND

With respect to the issue of entitlement to a compensable evaluation for basal cell carcinoma, the Veteran testified in March 2015 that he was undergoing treatment for cancer cell removal at Park Avenue Dermatology.  He indicated at that time that he was having lesions removed from both sides of his face below his ears.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his basal cell carcinoma that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file and especially for the records of ongoing treatment from Park Avenue Dermatology identified at the March 2015 videoconference hearing.  These records should then be obtained and associated with the virtual file.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The case should be reviewed on the basis of the additional evidence.  If additional examination is indicated by evidence received, it should be scheduled in accordance with applicable procedures.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


